Exhibit 10.1

General Release

This General Release, executed on August 8, 2012 but effective as of the
Effective Date (as defined below), is delivered by James C. Parks (the
“Employee”) to and for the benefit of the Released Parties (as defined below).
The Employee acknowledges that this General Release is being executed in
accordance with Section 3(e) of the Agreement dated effective as of January 1,
2011 (the “Agreement”) between Employee and ViewPoint Bank, N.A (“ViewPoint
Bank”).

1. General Release.

a. The Employee and ViewPoint Bank agree that the Employee shall separate from
service as an employee and officer of ViewPoint Bank and ViewPoint Financial
Group, Inc. effective as of August 31, 2012 (the “Termination Date”), which the
Employee and ViewPoint Bank, N.A. agree shall be the “Date of Termination” and
the “Termination Date” for purposes of the Agreement. In exchange for the
consideration described in Section 3 of the Agreement and in Attachment 1 of
this General Release, the Employee acknowledges and agrees to comply with the
provisions of Section 4 of the Agreement and, for himself and for his heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives (collectively, the “Releasors”) hereby forever releases, waives
and discharges the Released Parties (as defined below) from each and every
claim, demand, cause of action, fee, liability or right of any sort (based upon
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise), known or unknown, which Releasors ever had, now
have, or hereafter may have against the Released Parties by reason of any actual
or alleged act, omission, transaction, practice, policy, procedure, conduct,
occurrence, or other matter, at any time up to and including the Effective Date
(as defined below), including without limitation, those in connection with, or
in any way related to or arising out of, the Employee’s employment or
termination of employment or any other agreement, understanding, relationship,
arrangement, act, omission or occurrence, with the Released Parties.

b. Without limiting the generality of the previous paragraph, this General
Release is intended to and shall release the Released Parties from any and all
claims, whether known or unknown, which Releasors ever had, now have, or may
hereafter have against the Released Parties including, but not limited to:
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law), the Family and
Medical Leave Act, the Reconstruction Era Civil Rights Act, and the
Rehabilitation Act of 1973; (2) any other claim (whether based on federal, state
or local law or ordinance, statutory or decisional) relating to or arising out
of the Employee’s employment, the terms and conditions of such employment, the
termination of such employment and/or any of the events relating directly or
indirectly to or surrounding the termination of such employment, including, but
not limited to, breach of contract (express or implied), tort, wrongful
discharge, detrimental reliance, defamation, emotional distress or compensatory
or punitive damages; (3) any claim relating to or arising from a violation of
Section 409A of the Internal Revenue Code of 1986, as amended; and (4) any claim
for attorney’s fees, costs, disbursements and the like.

c. The foregoing release does not in any way affect: (1) any rights the Employee
may have as a stockholder of the Employer; (2) the Employee’s vested rights
under any tax-qualified retirement plan or stock compensation plan maintained by
a Released Party; (3) any right the Employee may have to obtain contribution in
the event of an entry of judgment against the Employee as a result of any act or
failure to act for which the Employee and any of the Released Parties are
jointly responsible; and (4) the right of the Employee to take whatever steps
may be necessary to enforce the terms of the Agreement.

d. For purposes of this General Release, the “Released Parties” means ViewPoint
Bank, all current and former parents, subsidiaries, related companies,
partnerships, joint ventures and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and, with respect to
each of them, their predecessors and successors, and, with respect to each such
entity, all of its past, present, and future employees, officers, directors,
members, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, and any other person acting by, through, under or in concert with any
of the persons or entities listed in this paragraph, and their successors
(whether acting as agents for such entities or in their individual capacities).

 

1



--------------------------------------------------------------------------------

2. No Existing Suit. The Employee represents and warrants that, as of the
Effective Date (as defined below), he has not filed or commenced any suit,
claim, charge, complaint, action, arbitration, or legal proceeding of any kind
against of the Released Parties.

3. Knowing and Voluntary Waiver. By signing this General Release, the Employee
expressly acknowledges and agrees that: (a) he has carefully read it and fully
understands what it means; (b) he has discussed this General Release with an
attorney of his choosing before signing it; (c) he has been given at least 21
calendar days to consider this General Release; (d) he has agreed to this
General Release knowingly and voluntarily and was not subjected to any undue
influence or duress; (e) the consideration provided him under the Agreement and
as otherwise agreed to between Employee and ViewPoint Bank, which consideration
is described in Attachment 1 to this General Release, is sufficient to support
the releases provided by him under this General Release; (f) he may revoke his
execution of this General Release within seven days after he signs it by sending
written notice of revocation as set forth below; and (g) on the later of the
eighth day after he executes this General Release and the Termination Date (such
later date, the “Effective Date”), this General Release becomes effective and
enforceable, provided that the Employee does not revoke it during the revocation
period. Any revocation of the Employee’s execution of this General Release must
be submitted, in writing, to ViewPoint Bank, at its main office, to the
attention of the Chairman of the Board of ViewPoint Bank, stating “I hereby
revoke my execution of the General Release.” The revocation must be personally
delivered to the Chairman of the Board of ViewPoint Bank or mailed to the
Chairman of the Board of ViewPoint Bank and postmarked within seven days of the
Employee’s execution of this General Release. If the last day of the revocation
period is a Saturday, Sunday or legal holiday, then the revocation period will
be extended to the following day which is not a Saturday, Sunday or legal
holiday. The Employee agrees that if he does not execute this General Release
or, in the event of revocation, he will not be entitled to receive any of the
payments or benefits under Section 3 of the Agreement. The Employee must execute
this General Release on or before the date that is 21 days after the effective
date of the Employee’s Termination Date (as determined under the Agreement, the
“Resignation Date”).

This General Release is final and binding and may not be changed or modified,
except as provided in a signed and dated agreement in writing between the
Employee and ViewPoint Bank.

 

  Employee: Date:                       

 

 

James C. Parks

 

 

ViewPoint Bank, N.A.

 

Date:                        By:  

 

  Name:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

Attachment 1 to General Release

Consideration for Release

ViewPoint Bank agrees to pay to Employee the following as consideration for
Employee’s execution of this General Release:

 

  1. The severance payments and benefits described in Section 3 of the
Agreement. The parties acknowledge that Employee’s annual base salary as of the
Termination Date is $255,500.00;

 

  2. The remaining unvested portion of Employee’s 2011 Non-Equity Incentive Plan
Compensation (“NEIPC”), which is comprised of 2,881 shares of VPFG phantom
stock. The cash value of this phantom stock will be based on the closing price
for VPFG stock on August 31, 2012 and will be paid to Employee on the Effective
Date.

 

3